DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

102 Rejections Withdrawn
The rejection of claims 1, 4, 6, 7 and 38, in so far as they read on the elected species, under 35 USC 102(a)(1), outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claim set such that it no longer reads on the cited art.  

103 Rejections Withdrawn
The rejection of claim 11 under 35 USC 103, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the independent claim such that dependent claim 11 no longer reads on the cited art.  

Markush Search
Inventor having overcome the outstanding art rejections, the search was, therefore, expanded as called for under Markush examination practice.  This resulted in all remaining subject matter being searched and deemed free of the prior art.  

Allowable Subject Matter
Claims 1, 3, 4, 6-19, 28-30 and 32-38 are allowed.  The following is an examiner’s statement of reasons for allowance:
The closest prior art remains the prior art of record.  During the course of prosecution, inventor has narrowed the scope of the claim set such that it no longer reads on this cited art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        5/23/2021